Citation Nr: 1135836	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot pain.

2.  Entitlement to an increased rating greater than 10 percent for left shoulder bursitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1977 to September 1982 and again from December 1982 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006 (left shoulder), March 2007 (TDIU) and December 2007 (bilateral feet) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in December 2008 and the transcript is of record.

The case was brought before the Board in March 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has bilateral nail avulsion and resection of the right fifth metatarsal, but the preponderance of the evidence is against a finding that these bilateral feet disorders are related to any incident of his military service. 

2.  The Veteran is right-hand dominant.

3.  The Veteran's left shoulder bursitis is manifested by pain, minimal degenerative changes confirmed by x-ray, tenderness, limited forward flexion no worse than 130 degrees, and limited abduction no worse than 100 degrees.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral feet disabilities were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2010).

2.  The criteria for a rating in excess of 10 percent for non-dominant left shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in December 2005, August 2007 and June 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2007 and 2008 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  Private medical records and records associated with his Social Security Administration (SSA) disability claim and award identified by the Veteran have been obtained, to the extent possible.

Regrettably, the Veteran's service treatment records could not be located.  A review of the file revealed at one point, the Veteran's service treatment records were part of his claims folder.  At some point the records were disassociated with the file and VA has been unable to locate them despite exhaustive efforts.

Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the RO asked the Veteran many times to supply any service treatment records he may have in his possession.  The Veteran indicated he did not have any records in his possession and NPRC confirmed the records were not at their facility. Attempts to obtain service treatment records from other sources were unsuccessful.  The Board concludes the RO fully exhausted all possible sources of obtaining or salvaging any of the Veteran's service treatment records and any further attempts would be fruitless.

The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination for his bilateral feet claim in April 2009.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed on the bilateral feet claims because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

With regard to increased ratings, such as the left shoulder claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2006, 2007 and most recently, in April 2009.  The Board notes the Veteran's representative argues the April 2009 VA examination is inadequate because the examiner did not adequately discuss the Veteran's left shoulder functional loss due to weakened movement, excess fatigability and incoordination.  The Board disagrees.  As will be explained in more detail below, the April 2009 examiner found the Veteran's left shoulder disability to cause "[m]inimal functional impairment."  The examiner specified that unless otherwise stated, the Veteran's left shoulder presented without painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability.  The Veteran's range of motion also did not change after repetition three times.  The Board finds the April 2009 examiner addressed all aspects of functional loss as directed in the Board's prior Remand.

Indeed, the Board finds all the examinations of record are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2006, 2007 and 2009 VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection (Feet)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has bilateral feet disorders that are attributable to an in-service surgical procedure to remove his great toenails.  Specifically, he claims his combat boots and the 12 plus hours a day he was on his feet in the military regularly caused ingrown toe nails, so while he was on active duty he underwent a procedure to remove his toenails.  He claims he has had chronic bilateral foot pain ever since this in-service procedure.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).
 
As indicated above, the Veteran's service treatment records were regrettably lost and not available for review in connection with this claim.  

Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, no service treatment records could be salvaged.  Even accepting the Veteran's contentions, however, the Veteran himself is not claiming he incurred a chronic foot disorder in the military.  Rather he is claiming he suffered with residual pain from an in-service procedure to remove his toenails. 

Thus, the pertinent inquiry here then is whether the Veteran has current chronic foot diagnoses etiologically related to in-service excision of his toe nails.  The Board concludes he does not.

After service, the Veteran's post-service treatment records are largely silent as to any complaints, treatment or diagnosis of a foot condition.  In July 2007, VA outpatient treatment records merely show a complaint of foot pain over the past two or three years, two decades after service.

The Veteran was afforded a VA examination in April 2009 where the examiner noted the Veteran's history of wearing combat boots, ingrown toenails and one in-service toenail excision.  The examiner also noted the Veteran had one toenail excision procedure post-service as well as a resection of the distal end of the right fifth metatarsal.  On examination, the examiner did not appreciate any significant abnormality of the Veteran's feet or any significant functional loss.  The examiner further opined that the Veteran's post-service procedures were etiologically responsible for the Veteran's current feet complaints.  Indeed, the examiner opined that the Veteran's bilateral feet diagnoses were "less likely as not" caused by, related to or worsened beyond the natural progression by military service.

The Board finds the VA examiner's opinion persuasive.  It is based on a thorough physical examination, a complete review of the claims folder and with consideration of the Veteran's reported military history.  Also compelling, no medical professional has ever linked the Veteran's bilateral feet disorders to any incident of his military service or otherwise conflicted with the VA examiner's findings.

The Board has considered the Veteran's statements describing his in-service toenail excision procedure and that he believes his current foot pain is due to the described procedure.  The Board also considered the Veteran's description of his continued foot pain through the years.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  However, in this case, the Veteran's claim fails based upon the lack of medical nexus associating his in-service injury and complaints to a current disability.  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even accepting the Veteran's allegations, no medical professional has ever linked any current foot diagnosis to any remote incident of service.  Indeed, the April 2009 VA examiner considered the Veteran's reported history in rendering the negative nexus opinion. 

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating (Left Shoulder)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating, such as the disability in this case, the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for reasons explained below, the Board finds the Veteran's disability is consistent throughout the relevant appellate time period and, therefore, staged ratings are not warranted here.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.

The Veteran's left shoulder disability is rated under Diagnostic Code (DC) 5019 for bursitis, which is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion of the shoulder is rated under are 38 C.F.R. § 4.71a, DC 5201.

Normal range of motion of the shoulder is 180 degrees forward elevation (flexion), 180 degrees shoulder abduction, and 90 degrees external and internal rotation. See 38 C.F.R. § 4.71a, Plate I.  Under DC 5201, a 20 percent rating is assigned if the arm's range of motion is limited to shoulder level (flexion or abduction limited to 90 degrees).  A 30 percent or 20 percent disability rating is assigned where range of motion is limited midway between side and shoulder level (flexion or abduction greater than 25 degrees, but less than 90 degrees) depending on whether the affected arm is the Veteran's dominant side or non-dominant side respectively.  A 40 percent or 30 percent disability rating is assigned where flexion or abduction is limited to 25 degrees depending on whether the affected arm is the Veteran's dominant side or non-dominant side respectively.  In this case, the Veteran is right-hand dominant and, therefore, the non-dominant side ratings apply here.  

The Veteran indicates his left shoulder disability causes painful motion and functional limitations.  He indicates because of the severity of his right shoulder disability, he has relied heavily on his left arm for daily tasks, and cannot do basic tasks such as fold the laundry or wash dishes.

Private and VA outpatient treatment records confirm the majority of the Veteran's complaints center around the Veteran's right shoulder.  The Veteran was in a significant motor vehicle accident (MVA) in February 2005 causing exacerbation to his service-connected right shoulder.  The Veteran underwent right shoulder surgery in August 2005 and ever since then has been heavily reliant on his left arm to complete most tasks.

The Veteran was afforded numerous VA examinations during the pendency of this appeal.  In February 2006, the Veteran was afforded a VA examination where the examiner noted the Veteran's February 2005 MVA and right shoulder surgery, but noted the Veteran denied left shoulder surgery.  The examiner noted mild aching of the left shoulder with complained of soreness with overuse.  The examiner further noted the Veteran predominantly uses his left shoulder due to the right shoulder injury.  At that time, the Veteran did not indicate any specific limitations to his left shoulder.  On examination, the Veteran's left shoulder was tender to palpitation with abduction limited to 150 degrees and forward flexion limited to 135 degrees with mild pain at the extremes.  The Veteran had no creptitation, 5/5 muscle strength with no atrophy.  X-rays done at that time were within normal limits.  The examiner continued the diagnosis of bursitis.  

The Board notes the examiner did not have the claims folder to review, but unlike the right shoulder (which has a surgical history), the examiner did not note any particular need to review the Veteran's claims folder.  In any case, the examiner reviewed the claims folder in May 2006 and did not change any aspect of the prior report except to add the Veteran's range of motion testing did not change on repetition.

The Veteran was afforded an additional VA examination in March 2007.  Similar to the prior examination, the examiner noted the Veteran's February 2005 MVA, that his right shoulder was considerably worse than the left shoulder and that the Veteran predominantly uses his left arm despite being right-hand dominant.  The Veteran indicated he is unable to perform simple tasks such as folding the laundry or washing dishes.  On examination, the Veteran's left shoulder was tender to the touch with pain on motion.  The Veteran's left shoulder exhibited full forward flexion to 180 degrees and abduction limited to 160 degrees, albeit with complaints of pain.  No further decrease in motion was noted, however, on repetition.  X-rays indicated minimal degenerative changes of the left shoulder.  

Most recently, the Veteran was afforded a VA examination in April 2009 where the examiner diagnosed the Veteran with left shoulder degenerative joint disease (DJD) with minimal functional impairment.  The Veteran exhibited forward flexion limited to 130 degrees and abduction limited to 100 degrees.  The examiner found no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability.  The Veteran's range of motion, moreover, did not further decrease on repetition.

In short, the medical evidence indicates the Veteran's left shoulder disability is primarily manifested by mild degenerative joint disease (DJD) or bursitis, complaints of pain, tenderness and soreness on overuse, and limited range of motion, to include forward flexion limited to no worse than 130 degrees and abduction limited to no worse than 100 degrees.  Under DC 5019, the Veteran is not entitled to a higher rating because his DJD/bursitis only affects one major joint.  Cf. 38 C.F.R. § 4.71a, DCs 5003, 5019.  Under 5201, a higher rating is warranted where arm motion is limited to at least the shoulder level (i.e., 90 degrees).  See id. § 4.71a, DC 5201.  

Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

Here, the Veteran testified before the Board that his left shoulder causes significant obstacles with everyday activities due to limited motion and pain.  He indicated he is right hand dominant, but because of the severity of his right shoulder disability he heavily relies on his left arm to complete most tasks.  On overuse, then, he suffers through soreness and pain to complete basic tasks.  While he can do a load of laundry or cook a meal, the Veteran indicated he cannot fold the clothes or wash the dishes.  On examination, however, no examiner objectively observed any actual loss of motion of the left shoulder on repetition or due to pain, weakness, fatigability, lack of endurance, weakness or instability.

The Veteran's left shoulder range of motion simply does not warrant a rating greater than 10 percent under DC 5201 even taking into account functional loss.

No higher rating may be given under any other potentially applicable Diagnostic Code.  The Board notes that there are other Diagnostic Codes relating to shoulder disorders, such as Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  

X-rays throughout time have not confirmed any dislocations, malunion or other impairment with the Veteran's shoulder bones, to include the humerus, clavicle or scapula and, therefore, application of DCs 5202 or 5203 would not be appropriate here. Similarly, while the Veteran's left shoulder has exhibited some amount of limited motion, his left shoulder is not medically shown to be ankylosed (or "frozen") and, therefore, DC 5200 is not for application. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all specifically for his left shoulder.  

The Veteran testified he has not worked since the MVA in February 2005.  From the medical records, however, it is clear the Veteran most significantly injured his right shoulder in the February 2005 MVA, requiring surgical repair.  The Veteran worked for seven years as an air condition and heating technician and ceased doing so mainly due to problems with his right shoulder and neck.  The Veteran clearly has physical limitations due to his left shoulder, but there is nothing in the medical record indicating the Veteran's left shoulder impairment causes an exceptional or unusual type of impairment.  Although the Veteran is unable to work in his first-choice occupation, the diagnostic criteria already contemplates some amount of occupational impairment. 

In short, there is nothing in the record to indicate that this service-connected left shoulder disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a higher rating for the Veteran's left shoulder disability.


ORDER

Entitlement to service connection for bilateral foot pain is denied.

Entitlement to an increased rating greater than 10 percent for left shoulder bursitis is denied.


REMAND

The Veteran claims he has been unable to work since a motor vehicle accident (MVA) in February 2005, which exacerbated his service connected disabilities, especially his right shoulder.

That is, the Veteran previously worked as a heating and air condition technician and has been unable to do so since February 2005.  He claims he is high school educated with specific technical training to work as a technician on heating and air condition units.  Since the February 2005 MVA, the Veteran underwent surgery on his right shoulder (his dominant arm) and can no longer lift, pull, carry, or manipulate objects with his right arm.  He predominantly relies on his left arm, despite it being his non-dominant side.

Currently, the Veteran is service-connected for a right shoulder disability rated 30 percent disabling, a left shoulder disability rated 10 percent disabling, a left knee disability rated 10 percent disabling and a right eyebrow scar, which is non-compensable.  The Veteran has a 50 percent combined disability rating.

The Veteran was granted Social Security Administration (SSA) disability benefits in January 2008 based on the combined manifestations of his right shoulder disabilities (service-connected), cervical spondylosis (not service-connected) and left knee osteoarthritis (service-connected).  

In March 2007, a VA examiner opined that the Veteran's service connected disabilities "do not significantly impair his activities of daily living or ability to perform sedentary employment activities."  The examiner did opine, however, that his disabilities would preclude physical employment activities.

In contrast, the Veteran was denied VA Vocational Rehabilitation and Employment Services in December 2007 because it is "unreasonable to expect that [the Veteran] could use [the] program to get and keep competitive employment."  The decision was based primarily on the findings of a VA vocational examination completed in December 2007, where the examiner made contrary findings.  On the one hand, the examiner noted the Veteran's significant disorders to include both service connected disabilities (i.e., bilateral shoulders and left knee) and non-service connected disorders (i.e., adjustment disorder with mixed anxiety and depressed mood as well as neck pain, pain in the hands and feet, pain in the right leg, headaches and blurred vision).  On the other hand, the examiner opined the Veteran is "unemployable due to service connected disabilities."  

In short, it appears the Veteran has been found unemployable, but the evidence is entirely ambiguous as to whether his unemployability is solely due to service-connected disabilities.  For that reason, the Board finds a new VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding an examination is required when, among other things, the evidence is insufficient to decide the case).

The RO should also take this opportunity to obtain any missing private or VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor or VA doctor for treatment of his service-connected disabilities not already of record.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.

2.  After obtaining the above records, to the extent available, arrangements should be made to afford the Veteran VA examinations by appropriate specialists to determine the severity of his service-connected disabilities, to include bilateral shoulder disabilities, a left knee disability and a right eyebrow scar.  The claims file and treatment records must be made available to and pertinent documents therein reviewed by, the examiner in connection with the examination, and it should so be indicated in the report.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.

The examiners should give detailed clinical findings of the symptomatology attributable to the Veteran's service- connected disabilities.  An opinion should also be rendered with regard to the overall effect of the disabilities on the Veteran's ability to obtain and retain employment, that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  The examiners should also reconcile his/her opinion with those rendered by the SSA records, the March 2007 VA examiner and the December 2007 VA Vocational Rehabilitation examiner. 

Consideration should be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. 

A complete rationale for any opinion given should be provided, without resorting to speculation, resolving any conflicting medical opinions rendered. 

3.  The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


